Citation Nr: 0704933	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  01-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of an epididymectomy with chronic epididymitis, and 
post-operative residuals of a left orchiectomy, currently 
evaluated as 10-percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which confirmed and continued the 10 percent rating for the 
disability at issue (as distinct from the noncompensable 
rating assigned for the service-connected residuals of a 
shell fragment wound of the left scrotum).  

In his August 2001 substantive appeal (VA Form 9), the 
veteran requested an RO hearing.  But in a statement in 
support of claim (VA Form 21-4138) subsequently received in 
September 2001, he cancelled that request.  

This case was advanced on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2006).  

The Board remanded this case in December 2003 for further 
development of the record and to ensure compliance with the 
Veterans Claims Assistance Act (VCAA).

There is only one claim at issue since the veteran did not 
appeal a December 2002 rating decision that denied service 
connection for a right testicle condition.  


FINDINGS OF FACT

1.  Service connection is in effect for post-operative 
residuals of an epididymectomy with chronic epididymitis, and 
post-operative residuals of a left orchiectomy, a unilateral 
disability.  

2.  The veteran's left testicle was surgically removed in 
1991.  

3.  A 10 percent rating for the disability has been in effect 
since 1991, based on the removal of one testicle, under the 
rating criteria in effect in 1991.  

4.  Since 1991, the veteran has experienced chronic left 
orchialgia.  

5.  The veteran's non-service-connected right testicle is 
present and is not non-functional.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for post-operative residuals of an epididymectomy with 
chronic epididymitis, and post-operative residuals of a left 
orchiectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10 (2006), and 
4.115b, Code 7524 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of March 2001 and May 2004 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through February 2001 have been 
obtained and he was provided three VA compensation 
examinations to assess the severity of his disability - the 
dispositive issue.  Indeed, the most recent examination was 
scheduled directly as a result of the Board's December 2003 
remand directive.  The veteran has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and his representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the claim in April 2001 - so not 
until after sending the veteran a VCAA letter in March 2001.  
Also keep in mind the Board remanded this case to the RO in 
December 2003, partly to ensure compliance with the VCAA, and 
after sending the veteran the May 2004 VCAA letter to comply 
with the Board's remand directive, the RO readjudicated his 
claim in the January 2006 supplemental statement of the case 
(SSOC) based on additional evidence that had been received 
since the initial rating decision in question and statement 
of the case (SOC).  Consequently, there already have been 
steps to remedy any error in the timing of the VCAA notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which has been granted).  
But even so, as mentioned, he was provided notice of the type 
of information and evidence needed to substantiate his claim 
for an increased rating.  He was also provided notice of the 
type of evidence necessary to establish an effective date if 
this benefit is granted, although the RO did not again 
consider the claim after providing that notice.  
Nevertheless, because the Board is herein denying the 
increased rating claim, the downstream effective date issue 
is moot.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

It would help in rating the service-connected disability at 
issue to briefly discuss its history.  The veteran sustained 
a shell fragment wound to his left testicle during service.  
He later developed a spermatocele and chronic epididymitis in 
that testicle, for which he underwent surgery in 1981.  He 
underwent additional surgery in 1991 for a left orchiectomy 
- complete removal of his left testicle.  

A rating decision in 1993 granted service connection for the 
resulting disability, characterized as "post operative 
epididymectomy, left, with chronic epididymitis, status post 
left orchiectomy," and assigned a 10 percent rating, which 
has been in effect since 1991.  The disability was rated at 
that time under the criteria that were then in effect for 
removal of one testis, for which a 10 percent rating was 
assigned.  Code 7524 (prior to February 17, 1994).  

Effective in February 1994, VA revised the criteria for 
evaluating diseases of the genitourinary system.  The 
revision to Code 7524 provided that a zero percent 
(i.e., noncompensable) rating is now to be assigned for 
removal of one testis.  Both the old and the revised rating 
criteria also provide that, in cases of the removal of one 
testis as the result of a service-incurred injury or disease, 
other than an undescended or congenitally undeveloped testis, 
with the absence or nonfunctioning of the other testis 
unrelated to service, an evaluation of 30 percent will be 
assigned for the service-connected testicular loss.  

The Court has held that a disability rating cannot be reduced 
due to adoption of new rating criteria if there has not been 
any change in veteran's condition or disability.  Fugere v. 
Derwinski, 1 Vet. App. 103, 108 (1990).  Thus, the current 10 
percent rating is protected at that level.  The issue 
remains, however, whether an increased rating is warranted.  

Code 7525 previously provided criteria and guidance for 
rating tuberculous epididymo-orchitis - essentially using 
the same criteria as for evaluating pulmonary tuberculosis - 
standards that were never applicable to the veteran's 
disability.  However, the 1994 revision to Code 7525 provided 
that chronic epididymo-orchitis is to be rated as urinary 
tract infection, referring to the tuberculosis criteria only 
for tuberculous epididymo-orchitis.  Nevertheless, although 
the veteran previously did experience chronic left 
epididymitis, rating the current disability on that basis 
would clearly be inappropriate because his entire 
left testicle was removed in 1991.  So there simply is no 
remaining basis for evaluating the disability as 
epididymitis.  Therefore, the only applicable diagnostic code 
is Code 7524.  

A VA compensation examination was conducted in November 2000.  
The veteran reported that he had continued to experience left 
scrotal pain since he underwent the left orchiectomy.  The 
examiner noted that the veteran's right testicle was normal.  

VA treatment records dated primarily in 2001 do not reflect 
any testicular complaints or any abnormality of the veteran's 
remaining right testicle.  

The veteran reported to an August 2002 VA compensation 
examiner that, since the 1991 surgery, he had had right 
testicular pain that radiated into his chest and legs.  
Essentially no pertinent abnormal clinical findings were 
noted.  The examiner stated there was no residual 
genitourinary disease, except for the pain.  In addition, 
a CT scan of the pelvis showed no retained foreign body.  The 
examiner's diagnosis included status post-left orchiectomy, 
solitary right testicle, chronic right testicular pain, and 
herniated nucleus pulposus.  The examiner offered one final 
comment, that the solitary testicle was not involved in the 
original injury and that the veteran's right testicular pain 
was not related to the left testicle pain nor was it a 
postoperative residual of the left orchiectomy.  

Yet another VA compensation examination was conducted in June 
2004, pursuant to the Board's December 2003 remand directive.  
The examiner commented that the veteran had undergone a 
partial left nephrectomy in 2001 for renal cell carcinoma.  
It was noted there was no history of lethargy, weakness, 
anorexia, weight loss, or weight gain.  He was in a 
wheelchair secondary to a back disorder.  He denied having 
any urinary incontinence, hesitancy, dysuria, or frequency, 
and there was no history of recurrent urinary tract 
infections.  He had not been hospitalized within the previous 
year for treatment of urinary tract disease.  The examiner 
noted that, when asked how his chronic left testicular pain 
affects his daily activities, the veteran responded the 
"pain attacks him and limits his routine to do his yard.  
Also this pain limits his motion."  The examiner again noted 
that the veteran was confined to a wheelchair due to a 
herniated lumbar disc which, in the examiner's opinion, was 
more likely the reason for the veteran's reported limitation.  
The veteran also reported having decreased libido beginning 
five years earlier; it was noted that he had six children.  
On examination, the left testicle was absent.  No abnormality 
of the right testicle was reported.  The examiner also listed 
a diagnosis of erectile dysfunction of organic origin.  A 
testosterone level was noted to be 2.1 (low).  



The veteran's only complaint is chronic left orchialgia, 
despite the fact that his left testicle was removed in 1991; 
further, in 2002, he reported that the pain was in his right 
testicle.  The only applicable criterion in VA's Rating 
Schedule for evaluating his service-connected disability is 
old Code 7524, which provided for a 10 percent rating unless 
the other, non-service-connected testicle is non-functioning 
or has been removed.  This clearly is not the situation here 
as the veteran has fathered six children and, more 
importantly, his current testosterone level - 
while admittedly low at 2.1, is not zero clearly indicating 
his remaining right testicle is still functioning.  
Therefore, the Board finds that the current 10 percent rating 
is the maximum rating that can be assigned under VA's Rating 
Schedule for removal of one testicle.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no indication he has been 
hospitalized for treatment of his left testicle disability 
since it was surgically removed in 1991, and more 
specifically on a frequent basis.  Neither does the record 
reflect marked interference with his employment, meaning 
above and beyond that contemplated by his current 10 percent 
schedular rating.  See 38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96 (Aug. 16, 1996).  



For these reasons and bases, the claim for an increased 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, this doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for a rating higher than 10 percent for the post-
operative residuals of an epididymectomy with chronic 
epididymitis, and post-operative residuals of a 
left orchiectomy, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


